Title: To Alexander Hamilton from Joseph Mangin, 7 August 1798
From: Mangin, Joseph
To: Hamilton, Alexander


New York, August 7, 1798.“L’orsque vous m’avez demandé les plans des Batteries de Newyork, J’ai pensé que c’etait pour les remettre au Colonnel Burr; c’est pourquoi Vous avez vu une Lettre à Son adresse, dans Laquelle Je donne quelques explications. J’ai prié un Monsieur que J’ai trouvé dans votre bureau, de Vous engager à ouvrir cette Lettre; ce matin J’ai eu L’honneur de passer Chez vous et comme Je l’ai trouvé cachettée, J’ai pensé qu’il etait de mon devoir de vous en donner L’extrait qui Suit. ‘J’ai L’honneur de vous remettre cyJoint les plans des 4 batteries qui S’executent dans ce moment à Newyork, elles Sont Situés Sur la planeire dans Leur raport respectifs et telles qu’elles Sont Sur le terrein; vous remarquerez egalement les plan, coupe et elevations d’un morceau de parapet qui donneront une Idée Juste de la Construction.…’”
